Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Arguments are persuasive over the previous 35 U.S.C. 101 rejections. The claimed invention recites more than an abstract idea of parsing and evaluating data, and could not reasonably be performed by human-mind. Particularly the claims recite a system for automatically reducing software regression for a software payload applied to a plurality of computing platforms by a software updater. The system comprises an anomaly detector to produce failure data for the computing platforms, an escalation engine to receive payload rollout from the software updater and track state information for the computing platforms, and a decision engine communicatively coupled to the plurality of computing platforms, the software updater, the anomaly detector, and the escalation engine. See Applicant’s specification figure 1. Accordingly it’s clear from the specification and claims that the invention is limited to a computing platform and is to be carried out automatically. Moreover the invention could not reasonably be performed by human-mind. No other rejections were present in the prior Office action and therefore the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113